DORAN, J.
This is an appeal from the judgment and order denying a motion for new trial.
Accused of robbery, after a prior felony conviction, which prior conviction was admitted, a jury found the defendant guilty as charged.
The record reveals that the offense was committed about 7:30 P. M. on March the tenth in front of the victim’s home, at which time and place defendant, after a struggle, succeeded in wrestling her purse and its contents from the victim, Mrs. Tsutsui, a Japanese woman. The purse contained some Japanese bonds and Japanese money. The next morning defendant displayed one of the bonds to a Japanese storekeeper about a block and a half from the scene of the robbery. Another bond was found about a block from defendant’s sister’s residence, while still another had been deposited by defendant’s sister in a bank.
The defendant, who was later arrested at the Mexican border after having been located in Mexico, was returned by the officers to Los Angeles. He was identified by Mrs. Tsutsui at the preliminary hearing April the 15th.
The defendant’s story briefly and in substance was that he had found the bonds.
Appellant’s brief specifies seventeen alleged errors described as “points raised by appellant”, which it is asserted “will be considered below in this brief”. Only three, however, are given consideration, none of which has merit. It is urged that error resulted from the failure of the court to give certain instructions with regard to identification and also with regard to certain alleged misstatements of the district attorney. In addition to the foregoing, the sufficiency of the evidence is questioned. As above noted, there is no merit to any of these contentions. An examination of the record reveals the evidence to be abundantly sufficient to support the judgment and there are no errors in the record.
For the foregoing reasons the judgment and the order appealed from are, and each of them is, hereby affirmed.
York, P. J., and White, J., concurred.